Case 6:19-cv-00314-RRS-PJH Document 21 Filed 06/22/20 Page 1 of 1 PageID #: 2288



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION


 AARON ORLANDO RICHARDS #388486                                    CASE NO. 6:19-CV-00314 SEC P

 VERSUS                                                                      JUDGE SUMMERHAYS

 DARREL VANNOY                                                      MAGISTRATE JUDGE HANNA


                                            JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, determining that the findings

 are correct under the applicable law, and considering the objections to the Report and

 Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that the instant Petition for Writ of

 Habeas Corpus be DENIED and DISMISSED WITH PREJUDICE.

        THUS DONE AND SIGNED in chambers on this 22nd day of June, 2020.



                                               ____________________________________
                                                    ROBERT R. SUMMERHAYS
                                                UNITED STATES DISTRICT JUDGE
